                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

 GEORGIA M. SCOTT,

                        Plaintiff,                                 8:18CV00288

        v.
                                                             PROTECTIVE ORDER
 JEFFERSON B. SESSIONS,
 Attorney General of the United States,

                        Defendant.

       This matter is before the Court on the parties’ Joint Motion for Entry of Stipulated

Protective Order (Filing 13). Upon a showing of good cause in support of the entry of a protective

order to control the discovery and dissemination of confidential or proprietary information in this

case (hereafter collectively referred to as “Confidential Information”),

       IT IS ORDERED:

       The parties’ Joint Motion for Entry of Stipulated Protective Order (Filing 13) is granted.

       IT IS FURTHER ORDERED:

       1.      For purposes of this Order, the following categories of documents and information

will generally be considered “Confidential Information” and subject to this Protective Order:

               •     Plaintiff’s employment, medical or healthcare records;

               •     Plaintiff’s tax records;

               •     Confidential or proprietary business information;

               •     Employment-related records of the Federal Bureau of Investigation “FBI” and
                     employees or former employees other than Plaintiff; and

               •     Any other information protected by the Privacy Act, 5 U.S.C. § 552a.

       2.      Confidential Information subject to this Protective Order may, depending on the

content, be included in a variety of documents, including but not limited to, agency records,
documents produced pursuant to written discovery, answers to interrogatories, responses to

requests for admission, deposition testimony, including all copies thereof, and other information

disclosed in the context of discovery of this case by either party or disclosed pursuant to the

discovery procedures created by the Federal Rules of Civil Procedure.

       3.      Confidential Information shall be used by Plaintiff and her representative(s) only

for the purpose of litigating this case, Georgia M. Scott v. Jefferson B. Sessions, 8:18CV00288,

including any appeals, and shall not be disclosed by the Plaintiff or her representative(s) to the

public or any other person or entity for any reason other than for purposes of litigating this case,

including any appeals.

       4.      Confidential Information shall not, without the consent of the party producing it or

further Order of the Court, be disclosed except that such information may be disclosed to:

               a.        attorneys actively working on this case;

               b.        any person who previously received or authored the materials;

               c.        persons regularly employed or associated with the attorneys actively
                         working on the case;

               d.        Plaintiff;

               e.        Defendant and Representatives of Defendant;

               f.        treating medical providers, expert witnesses, and consultants retained in
                         connection with this proceeding;

               g.        mediators, facilitators, or other persons retained by the parties to assist in
                         the resolution of this matter, and their staff;

               h.        the Court and its employees (“Court Personnel”);

               i.        stenographic reporters who are engaged in proceedings necessarily incident
                         to the conduct of this action;

               j.        deponents, witnesses, or potential witnesses; and

                                                   2
               k.      at hearings or trial, to the extent admissible.

       5.      Prior to disclosing any Confidential Information to any person listed above (other

than counsel, Plaintiff, Defendant and representatives of Defendant, persons employed by counsel,

mediators and facilitators, court personnel, and stenographic reporters), counsel shall inform such

person that the document(s) being provided are subject to the Protective Order and such person

shall be provided with a copy of this Protective Order and shall acknowledge their agreement to

comply with the provisions of this Order by signing a copy of the attached acknowledgement form.

Counsel will retain copies of the acknowledgement forms until such time as this litigation,

including all appeals, is concluded.

       6.      Documents shall be designated as Confidential Information by counsel by placing

or affixing on them (in a manner that will not interfere with their legibility) the following notice:

“CONFIDENTIAL” or “SUBJECT TO PROTECTIVE ORDER” or a substantially similar

designation. If the document did not originate from the party seeking to affix the Confidential

Information label, or was not produced in this action by that party, the Confidential Information

designation will occur upon written notice of that designation provided to all counsel of record

within thirty (30) days after receipt of the information or document containing Confidential

Information. Subject to the procedures in Paragraph 8, upon such notice the document will be

treated as Confidential Information within the meaning of this Protective Order.

       7.      Whenever a deposition involves the disclosure of Confidential Information, the

deposition or portions thereof shall be designated as confidential by counsel and shall be subject

to the provisions of this Protective Order. Such designation shall be made on the record during

the deposition whenever possible, but a party may designate portions of depositions as containing

Confidential Information after transcription, provided written notice of the designation is promptly

                                                  3
given to all counsel of record within thirty (30) days after notice by the court reporter of the

completion of the transcript.

       8.       A party may object to the designation of Confidential Information by giving written

notice to the party designating the disputed information as Confidential Information. The written

notice shall specifically identify the information to which the objection is made. If the parties

cannot resolve the objection, it shall be the obligation of the party objecting to the designation as

Confidential Information to file an appropriate motion requesting that the Court determine whether

the disputed information should be subject to the terms of this Protective Order. Such motion must

generally be filed within thirty (30) days after submitting written objection to the Confidential

Information designation. If such a motion is timely filed, the disputed information shall be treated

as Confidential Information under the terms of this Protective Order until the Court rules on the

motion.     In connection with a motion filed under this provision, the party designating the

information as Confidential Information shall bear the burden of establishing that good cause exists

for the designated information to be treated as Confidential Information.

       9.       Confidential Information may be filed with the Court to the extent reasonably

necessary to support motions or other matters related to the litigation. If any Confidential

Information must be filed with the Court, such Confidential Information shall be filed under seal,

restricted access or redacted, as appropriate.

       10.      At the conclusion of this case, each document and all copies thereof which have

been designated as Confidential Information shall be returned to the party designating them as

confidential. The parties may agree to destroy documents containing Confidential Information by

way of a mutually agreed-upon procedure.




                                                 4
       11.     A party or counsel may not unilaterally modify any document so as to remove it

from the protections of this Protective Order. Any document subject to this Protective Order when

produced will remain protected unless the parties agree in writing to remove the designation, or as

otherwise ordered by the Court.

       12.     This Protective Order may be amended by written stipulation of the parties, or by

the Court for good cause shown upon notice to all counsel and an opportunity to be heard.

       13.     This Protective Order does not constitute any ruling on the question of whether any

document or information is properly discoverable and does not constitute any ruling on any

potential objection to the relevance, admissibility, discoverability, or privileged status of any

document or information.

       14.     Nothing in this Protective Order shall be construed to restrict or otherwise alter in

any way the use of any federal government records by any federal agency in the ordinary course

of business consistent with applicable statutes of regulations.

       Dated this 28th day of November, 2018.

                                                     BY THE COURT:


                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge




                                                 5
                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

 GEORGIA M. SCOTT,

                       Plaintiff,                                8:18CV00288

        v.
                                                           ACKNOWLEDGEMENT OF
 JEFFERSON B. SESSIONS,                                      PROTECTIVE ORDER
 Attorney General of the United States,

                       Defendant.

       I have been informed of, read, understand and agree to comply with, the provisions of the

Stipulated Protective Order issued by the Court in this case.



                                                 Signature



                                                 Printed Name


                                                 November       , 2018
                                                 Date




                                                 6
